Citation Nr: 1605035	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  10-05 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin condition of the groin and armpits, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	National Veterans Organization of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Service-connection issues relating to PTSD and disabilities of the right shoulder and right eyebrow have been resolved and are no longer before the Board.  See Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).  In February 2010, the Veteran perfected appeals to the Board as to the issue of entitlement to service connection for a skin condition of the groin and armpits, as well as for posttraumatic stress disorder (PTSD) and disabilities of the right shoulder and right eye.  The Board notes that the RO granted the Veteran entitlement to service connection for PTSD by a rating decision of February 2011.  Furthermore, by a rating decision of July 2012, the Veteran was granted service connection for right shoulder degenerative arthritis and for residual of a right eyebrow injury.

In November 2015, the Veteran and his spouse testified at a videoconference hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for a skin rash of the armpits and groin that allegedly developed upon his return from Vietnam while he was still in service.  See Veteran's claim of December 2008; Veteran's statement of September 2009; transcript of November 2015 Board hearing.  There is no medical opinion of record as to whether the Veteran's alleged skin condition is related to his military service, including in-service herbicide exposure.

Under the Veterans Claims Assistance Act (VCAA), VA has a duty to assist claimants by conducting a thorough and contemporaneous medical examination in some circumstances.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In this regard, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here the Veteran's VA treatment records and his competent testimony are evidence of a current disability or symptoms relating to the skin.  A VA treatment record of April 2013 lists "herpes zoster" and "folliculitis" among the Veteran's active health problems.  A VA treatment record of January 2013 also states that the Veteran "has been referred here by Dr. [A.] for axillary rash which is not responding to fluocinonide cream."  Another VA treatment record of February 2013 notes the Veteran's report of "fugus infectin [sic] at the armpit, groins [sic] and scrotum, been on clostrisone."  Furthermore, the Veteran, as a layperson, is competent to attest to obvious skin symptoms that he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He purports that a rash has been present since his return from Vietnam and has not improved.  See transcript of November 2015 Board hearing.

There is also evidence of in-service injury.  The Board concedes the Veteran's in-service exposure to herbicides.  In August 2013, the Veteran was granted service connection for diabetes mellitus on a presumptive basis due to Agent Orange exposure.  See rating decision of August 2013.  Under 38 C.F.R. § 3.309(e) (2014), certain diseases may be presumed to be related to exposure to herbicides.  As the symptoms described by the Veteran have not been definitively diagnosed as a specific skin disability, it is not yet known whether he has a condition that is among the diseases listed as presumptively related to herbicide exposure.  Moreover, it is still possible for the Veteran to establish service connection based on proof of actual causation under the equipoise standard, regardless of any statutory presumption.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Based on the Veteran's credible lay testimony as to the onset and history of skin symptoms, the Board further finds there to be an indication in the record that the Veteran's current skin symptoms may be associated with his military service.  Although the Veteran, as a layperson, is not competent to diagnose a complex medical condition, he is competent to report the circumstances in which he experienced symptoms of a skin condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Finally, the record lacks sufficient medical evidence for the Board to reach a decision on the claim.  To date, the Veteran has not been evaluated in order that a medical professional may determine whether his current skin symptoms are etiologically related to presumed herbicide exposure during service or otherwise related to service or a service-connected disability.  Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between the Veteran's current skin disability and his service is warranted.  See 38 C.F.R. § 3.159(c)(4) (2015); McLendon, 20 Vet. App. at 83.





Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's up-to-date VA treatment records from August 2015 to the present and associate those records with the Veteran's claims folder.

2. Take appropriate steps to obtain from the Veteran the names and addresses of all medical care providers who have treated him for his skin symptoms of the armpits and groin.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record to ensure that complete records from these facilities are of record.

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.

3. Schedule the Veteran for an appropriate VA medical examination to determine the nature, extent, and etiology of all current dermatological conditions.  The examination should be conducted during an exacerbation or active phase of the skin condition, if possible, in coordination with the Veteran.  The claims folder must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be conducted.

The examiner is reminded that the Veteran, as a layperson, is competent to report any continuing skin problems that he has experienced since service.

The examiner must provide an opinion as to 1) whether the Veteran currently suffers from a skin disability and 2) if the Veteran has a skin disability, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the skin disability is caused by, aggravated by, or related to his military service, including his conceded in-service exposure to herbicides, or any disability related to service.

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner determines that a skin disorder is related to service, the examiner should also provide information concerning the functional impairment that results from the disability which may affect the Veteran's ability to function and perform tasks in a work setting.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all conclusions and opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.
4. When the development requested has been completed, and following any further development deemed warranted, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




